696 N.W.2d 790 (2005)
STATE of Minnesota, Respondent,
v.
Angel CARRERA-VALDEZ, Petitioner.
No. A04-630.
Supreme Court of Minnesota.
May 25, 2005.

ORDER
By order dated February 15, 2005, the petition for further review in the above-entitled case was granted and all proceedings were stayed pending final disposition in State v. Modtland, 695 N.W.2d 602. The Modtland opinion was filed May 12, 2005.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (1) the decision of the court of appeals filed November 23, 2004, be, and the same is, reversed on the issue of probation revocation; and (2) the case is remanded to the district court for a new decision on probation revocation in light of State v. Modtland, 695 N.W.2d 602 (Minn.2005).
BY THE COURT:
/s/Kathleen A. Blatz Chief Justice